Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 21 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1 and 3-19 are currently pending and have been examined.
Claims 1, 5, and 14 have been amended.
Claim 2 has been canceled.
Claims 18-19 have been added.
Claims 1 and 3-19 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 30 June 2017 claiming benefit to JP2017-129014 and JP2018-122209.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1 – Statutory Categories of Invention:
Claims 1 and 3-19 are drawn to an apparatus, which is a statutory category of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites an X-ray CT apparatus, comprising processing circuitry in part performing the steps of estimate[ing] an imaged region in the examination by performing image processing on a medical image acquired by the examination and replace an imaged region included in the examination information with the estimated imaged region; estimate[ing] an examination code corresponding to the examination based on the examination information; and associate[ing] the examination code with the examination information. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 14 recites a medical information processing apparatus in part performing the steps of estimate[ing] an imaged region in the examination by performing image processing on a medical image acquired by the examination and replace an imaged region included in the examination information with the estimated imaged region; estimate[ing] an examination code corresponding to the examination based on the examination information; and associate[ing] the examination code with the examination information. These steps amount to functions 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 14 recite a processing circuitry. The specification defines the processing circuitry as a processor (or many) configured to execute, by reading out and executing the program stored in the memory, a procedure for supporting so as to easily associate the examination code with the examination information of the executed examination and controls the operation of the X-ray CT apparatus (Detailed Description on p. 11 lines 13-17 and on p. 27 lines 8-15). The use of a processing circuitry, in this case to executed examination code and controls the operation of the X-ray CT apparatus, only recites the processing circuitry as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 1 recites an X-ray computed tomography apparatus. The specification provides the structural elements for the X-ray computed tomography apparatus standard to X-ray computed tomography machine used for its ordinary purpose of producing digital images (Detailed 
Claims 1 and 14 recite acquire examination information including a plurality of imaging conditions  including an imaged region corresponding to an examination performed on an object. The use of acquiring examination information only recites the limitation as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 14 recite a processing circuitry. This element is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more 
Claims 1 and 14 recite acquire examination information including a plurality of imaging conditions including an imaged region corresponding to an examination performed on an object. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
The additional element of claim 1 includes an X-ray computed tomography device for taking digital images for computational post-processing, which is well-understood, routine, and conventional. This position is supported by (1) Takahashi et al. (US Patent No 7,436,924)(see the Abstract teaching on an x-ray CT apparatus for producing digital images for post processing in a data management system); (2) Takanaka et al. (US Patent 9,655,567)(see the Detailed Description in col 10 in line 51 – col 11 line 37 teaching on an  x-ray CT apparatus for producing digital images); and (3) Gulaka et al. (US Patent No 9,582,152)(see the Detailed Description in col 14 line 58-8 and in col 17 line 63 – col 18 lines 9 teaching on a x-ray CT with digital image post-processing system). Therefore, the X-ray computed tomography apparatus additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Note that each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claim 3 recites wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information, by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value. The use of supervised learning, here using training data to estimate the examination code corresponding to the examination based on the examination information, only recites the supervised learning as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Utilizing supervised learning with training data to match medical codes to medical information for a patient is well understood, routine, and conventional at the time the application was filed. This position is supported by (1) Bernard et al. (US Patent No 10,140,421)(see the Detailed Description in col 42 lines 1-21 teaching on a trained see the Detailed Description in col 32 lines 32-56 teaching on utilizing supervised machine learning with training data to process medical image data to assign disease condition attributes) ; and (3) Yao et al. (US Patent No 10,340,044)(see the Abstract teaching on a learning algorithm with training data for identifying abnormalities in image data).
Claim 4 recites, in part, estimate the examination code corresponding to the examination based on the table using the examination information. Each of these steps only serve to further limit or specify the features of the independent claim 1 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 4 also recites wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information. The limitation for acquiring an examination code table is a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 5 recites wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table, estimate the examination code corresponding to the examination based on the table using the estimated imaged region. Each of 
Claim 6 recites wherein a memory storing the table is provided outside an own apparatus and wherein the processing circuitry is configured to acquire the table from the memory provided outside the own apparatus via a network. The use of a conventional computing memory to store data only recites the memory as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 7 recites wherein information on the exposure dose is further associated with the examination code in the table in advance. Each of these steps only serve to further limit or specify the features of dependent claim 4. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 8 recites wherein the processing circuitry is configured to: calculate similarity by comparing the plurality of imaging conditions included in the examination information with imaging conditions included in each of a plurality of examination codes; and estimate the examination code corresponding to the examination based on the similarity. Each of these steps only serve to further limit or specify the features of dependent claim 4 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial 
Claim 9 recites wherein the examination information further includes a type of the object. This step only serves to further limit or specify the features of independent claim 1. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 10 recites wherein each of the plurality of imaging conditions included in the examination information includes at least one of an imaging mode, an imaged region, and presence or absence of a contrast agent. This step only serves to further limit or specify the features of independent claim 1. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 11 recites wherein the processing circuitry is configured to: obtain an examination order; and when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination notify a user that the estimated examination code is different from the examination code included in the examination order. These limitations only server to input data for use by the abstract idea and output the results (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The courts have decided that retrieving information as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). Additionally, the courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a 
Claim 12 recites, in part, wherein the processing circuitry is configured to, when the examination code is included in the examination order and when the examination code included in the examination order is different from the estimated examination code, compare the examination information associated in the table with the examination code included in the examination order and the examination information associated in the table with the estimated estimation code. These steps only serve to further limit or specify the features of dependent claim 11. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 12 also recites notify the user of different information as a result of comparison. This limitation is only recited as a tool which only serves as an output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. Additionally, The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 13 recites, in part, wherein the processing circuitry is configured to estimate the examination code designated by the user as the examination code corresponding to the examination. This step only serves to further limit or specify the features of the independent claim 4 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 13 also recites when the processing circuitry receives designation of the examination code via an input interface by the notified user.  The use of a input interface, in this case to receive designation of the examination code , only recites the input interface as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 15 recites wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value. The use of supervised learning, here using training data to estimate the examination code corresponding to the examination based on the examination information, only recites the supervised learning as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Utilizing supervised learning with training data to see the Detailed Description in col 42 lines 1-21 teaching on a trained learning system for identifying and matching diagnostic codes with patient image data analysis); (2) Williams et al (US Patent No 9,324,022)(see the Detailed Description in col 32 lines 32-56 teaching on utilizing supervised machine learning with training data to process medical image data to assign disease condition attributes) ; and (3) Yao et al. (US Patent No 10,340,044)(see the Abstract teaching on a learning algorithm with training data for identifying abnormalities in image data).
Claim 16 recites, in part, estimate the examination code corresponding to the examination based on the table using the examination information. This step only serves to further limit or specify the features of the independent claim 14 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 16 also recites wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information. The limitation for acquiring an examination code table is a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination by performing image processing on a medical image acquired by the examination; and estimate the examination code corresponding to the examination based on the table using the estimated imaged region. Each of these steps only serve to further limit or specify the features of the independent claim 14 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 18 recites obtain an examination order; associate the examination code with the examination information (1) when the examination code is not included in the examination order or (2) when the examination code is included in the examination order and when the examination code included in the examination order is the same as the examination code estimated by the processing circuitry as corresponding to the examination; and notify a user that the estimated examination code is different from the examination code included in the examination order (3) when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination. Each of these steps only serve to further limit or specify the features of the independent claim 1 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Additionally, obtain an examination order and notify a user are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that 
Claim 19 recites wherein the processing circuitry is configured to: obtain an examination order; associate the examination code with the examination information (1) when the examination code is not included in the examination order or (2) when the examination code is included in the examination order and when the examination code included in the examination order is the same as the examination code estimated by the processing circuitry as corresponding to the examination; and notify a user that the estimated examination code is different from the examination code included in the examination order (3) when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination. Each of these steps only serve to further limit or specify the features of the independent claim 14 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Additionally, obtain an examination order and notify a user are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and are therefore 

Claims 1 and 3-19 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Sakagawa (US Patent Application No. 2010/0189323)[hereinafter Sakagawa].
As per claim 1, Halter discloses the following:
an X-ray CT apparatus, comprising processing circuitry configured to is taught in the Detailed Description in ¶ 0017-18 (teaching on a CT apparatus connected to a processor system);
acquire examination information including a plurality of imaging conditions including an imaged region corresponding to an examination performed on an object is taught in the Detailed Description in ¶0081-82, ¶ 0087-88 and in the Figures at fig. 6A reference characters 610 and 620 (teaching on receiving imaging procedure data (treated as synonymous to examination information) and an associated image which includes radiology characteristic data for the procedure);
by performing image processing on a medical image acquired by the examination and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data);
replace an imaged region included in the examination information with the estimated imaged region is taught in the Detailed Description in ¶ 0026, ¶ 0126,  ¶ 0088, and in the Figures at fig. 6A reference character 640 (teaching on performing image processing to extract image procedure data from the raw image data and assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data wherein the procedure data includes imaged region);
estimate an examination code corresponding to the examination based on the examination information; and is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 630 (teaching on determining a standardized vCode for the procedure based on the received imaging procedure data); -AND-
associate the examination code with the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data).
Halter fails to teach the following; Sakagawa, however, does disclose:
estimate an imaged region in the examination is taught in the Detailed Description in ¶ 0069 and ¶ 0086 (teaching on a body region identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the image body region recognition of Sakagawa with the radiology image coding system of Halter with the motivation of “determining and identifying a human body region of a photographed person included in each target image” (Sakagawa in the Detailed Description in ¶ 0069) if no identification is provided to the system for coding. 
As per claim 4, the combination of Halter and Sakagawa discloses all of the limitations of claim 1. Halter also discloses the following: 
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information, and  is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on receiving a procedure coding data structure wherein the code sections are divided up into examination information sections with corresponding options for each information type element); -AND-
estimate the examination code corresponding to the examination based on the table using the examination information is taught in the Detailed Description in ¶ 0066 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
As per claim 5, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP § 2111.04(II) on contingent limitations). Because the condition of having an imaged region included as in the examination information 
estimate the examination code corresponding to the examination based on the table using the estimated imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
Halter fails to teach the following; Sakagawa, however, does disclose:
the X-ray CT apparatus according to claim 4, wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination is taught in the Detailed Description in ¶ 0069 and ¶ 0086 (teaching on a body region identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the image body region recognition of Sakagawa with the radiology image coding system of Halter with the motivation of “determining and identifying a human body region of a photographed person included in each target image” (Sakagawa in the Detailed Description in ¶ 0069) if no identification is provided to the system for coding. 
As per claim 6, the combination of Halter and Sakagawa discloses all of the limitations of claim 4. Halter also discloses the following: 
the X-ray CT apparatus according to claim 4, wherein a memory storing the table is provided outside an own apparatus and wherein the processing circuitry is configured to acquire the table from the memory provided outside the own apparatus via a network is taught in the 
As per claim 9, the combination of Halter and Sakagawa discloses all of the limitations of claim 1. Halter also discloses the following: 
the X-ray CT apparatus according to claim 1, wherein the examination information further includes a type of the object is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on the examination information including the body region for the image (i.e. the type of object to be pictured - a hand, foot, arm, etc.)).
As per claim 10, the combination of Halter and Sakagawa discloses all of the limitations of claim 1. Halter also discloses the following: 
the X-ray CT apparatus according to claim 1, wherein each of the plurality of imaging conditions included in the examination information includes at least one of an imaging mode, an imaged region, and presence or absence of a contrast agent is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on the examination information including the imaging modality (i.e. mode), the presence of contrast, and body region data elements).
As per claim 14, Halter discloses the following:
a medical information processing apparatus, comprising processing circuitry configured to is taught in the Detailed Description in ¶ 0017-18 (teaching on a CT apparatus connected to a processor system);
acquire examination information including a plurality of imaging conditions including an imaged region corresponding to an examination performed on an object is taught in the Detailed Description in ¶0081-82, ¶ 0087-88 and in the Figures at fig. 6A reference 
by performing image processing on a medical image acquired by the examination and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data);
replace an imaged region included in the examination information with the estimated imaged region is taught in the Detailed Description in ¶ 0026, ¶ 0126,  ¶ 0088, and in the Figures at fig. 6A reference character 640 (teaching on performing image processing to extract image procedure data from the raw image data and assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data wherein the procedure data includes imaged region);
estimate an examination code corresponding to the examination based on the examination information; and is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 630 (teaching on determining a standardized vCode for the procedure based on the received imaging procedure data); -AND-
associate the examination code with the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data).
Halter fails to teach the following; Sakagawa, however, does disclose:
estimate an imaged region in the examination is taught in the Detailed Description in ¶ 0069 and ¶ 0086 (teaching on a body region identification system wherein a CT image is analyzed to determine the imaged region).

As per claim 16, the combination of Halter and Sakagawa discloses all of the limitations of claim 14. Halter also discloses the following: 
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information, and  is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on receiving a procedure coding data structure wherein the code sections are divided up into examination information sections with corresponding options for each information type element); -AND-
estimate the examination code corresponding to the examination based on the table using the examination information is taught in the Detailed Description in ¶ 0066 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
As per claim 17, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP 2111.04(II) on contingent limitations). Because the condition of having an imaged region included as in the examination information is not met, the remaining limitations of claim 17 are not required by the claim and the structure is adequately taught by the prior art applied to the independent claim. However, for purposes of compact 
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the examination code corresponding to the examination based on the table using the estimated imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure);  
Halter fails to teach the following; Sakagawa, however, does disclose:
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination is taught in the Detailed Description in ¶ 0069 and ¶ 0086 (teaching on a body region identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the image body region recognition of Sakagawa with the radiology image coding system of Halter with the motivation of “determining and identifying a human body region of a photographed person included in each target image” (Sakagawa in the Detailed Description in ¶ 0069) if no identification is provided to the system for coding. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Sakagawa (US Patent Application No. 2010/0189323)[hereinafter Sakagawa] in further view of Kavuluru et al., An empirical evaluation of supervised learning approaches in assigning diagnosis codes to electronic medical records, 65 Artificial Intelligence in Medicine 155-166 (2015)[hereinafter Kavuluru]. 
As per claim 3, the combination of Halter and Sakagawa discloses all of the limitations of claim 1. Halter and Sakagaw fail to teach the following; Kavuluru, however, does disclose:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information, by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value is taught in the § 4. Components of the code assignment framework on p. 158 and in the § 1. Introduction on p. 156  (teaching on using a supervised learning model with a training data set to match the medical procedure data to the appropriate medical examination code including radiology report ICD-9-CM codes).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the trained radiology report coding supervised learning model of Kavuluru with the radiology image coding system of Halter and Sakagawa with the motivation of providing a “supervised learning approaches to automatically assign international classification of diseases (ninth revision) – clinical modification (ICD-9-CM) codes” (Kavuluru in the Abstract § Objective on p. 155) because assigning codes is a “a necessary and complex task” currently being manually accomplished (Kavuluru in the Abstract § Background on p. 155).
As per claim 15, the combination of Halter and Sakagawa discloses all of the limitations of claim 14. Halter and Sakagaw fail to teach the following; Kavuluru, however, does disclose:
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value is taught in the § 4. Components of the code assignment framework on p. 158 and in the § 1. Introduction on p. 156  (teaching on using a supervised learning model with a training data set to match the medical procedure data to the appropriate medical examination code including radiology report ICD-9-CM codes).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the trained radiology report coding supervised learning model of Kavuluru with the radiology image coding system of Halter and Sakagawa with the motivation of providing a “supervised learning approaches to automatically assign international classification of diseases (ninth revision) – clinical modification (ICD-9-CM) codes” (Kavuluru in the Abstract § Objective on p. 155) because assigning codes is a “a necessary and complex task” currently being manually accomplished (Kavuluru in the Abstract § Background on p. 155).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Sakagawa (US Patent Application No. 2010/0189323)[hereinafter Sakagawa] in further view of American Medical Association, Measure #145: Radiology: Exposure Dose or Time Reported for Procedures Using Fluoroscopy – National Quality Strategy Domain: Patient Safety (Nov. 15, 2016)[hereinafter AMA].
As per claim 7, the combination of Halter and Sakagawa discloses all of the limitations of claim 4. Halter and Sakagaw fail to teach the following; AMA, however, does disclose:
the X-ray CT apparatus according to claim 4, wherein information on the exposure dose is further associated with the examination code in the table in advance is taught in the p. 2 in § Radiation exposure indices (teaching on radiation exposure dose (here peak skin dose indicia) data in imaging coding).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Sakagawa (US Patent Application No. 2010/0189323)[hereinafter Sakagawa] in further view of Goldstein et al., Three Approaches to Automatic Assignment of ICD-9-CM Codes to Radiology Reports, AMIA 2007 Symposium Proceedings 279-283 (2007)[hereinafter Goldstein].
As per claim 8, the combination of Halter and Sakagaw discloses all of the limitations of claim 1. Halter and Sakagaw fail to teach the following; Goldstein however, does disclose:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to: calculate similarity by comparing the plurality of imaging conditions included in the examination information with imaging conditions included in each of a plurality of examination codes; and estimate the examination code corresponding to the examination based on the similarity is taught in the § Lucene on p. 280 col 2 - p. 281 col 1 (teaching on calculating a similarity value (here the value is based on the document frequency value of words appearing in the examination information) that represents the similarity between the predicted code's procedure data attributes and the provided procedure data and assigning the procedure code to the closest match/most similar option).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the similarity approach to determining the best medical procedure codes of Goldstein with the radiology image coding system of Halter and Sakagawa with the motivation of providing an optimized “automatic and . 
 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Sakagawa (US Patent Application No. 2010/0189323)[hereinafter Sakagawa] in further view of Cardoza et al. (US 2013/0297347)[hereinafter Cardoza].
As per claims 11-13, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP § 2111.04(II) on contingent limitations). Because the condition of having the examination code included in the order is not met, the remaining limitations of claim 11 and depending claims 11-13 are not required by the claim and the structure is adequately taught by the prior art applied to the independent claim. However, for purposes of compact prosecution, the following art has been applied.
As per claim 11, the combination of Halter and Sakagawa discloses all of the limitations of claim 1. Halter also discloses the following:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to: obtain an examination order; and is taught in the Detailed Description in ¶ 0087 and in the Figures at fig. 6A reference characters 610 and 620 (teaching on receiving imaging procedure data (treated as synonymous to examination information) which includes radiology characteristic data for the procedure).
Halter and Sakagawa fail to teach the following; Cardoza however, does disclose:
when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination, notify a user that the estimated examination code is different from the examination code included in the examination order is taught in the ¶ 0093, ¶ 0156, and ¶ 0188 (teaching on generating a recommended procedure code based on patient encounter data, comparing the recommended code to the entered code, and alerting the user of that a different, more specific-level code might be more appropriate for use).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes of Cardoza with the radiology image coding system of Halter and Sakagawa with the motivation of providing “automatic alerts … to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved” (Cardoza in the Detailed Description in ¶ 0074). 
As per claim 12, the combination of Halter and Sakagawa discloses all of the limitations of claim 11. Halter and Sakagawa fail to teach the following; Cardoza however, does disclose:
the X-ray CT apparatus according to claim 11, wherein the processing circuitry is configured to, when the examination code is included in the examination order and when the examination code included in the examination order is different from the estimated examination code, compare the examination information associated in the table with the examination code included in the examination order and the examination information associated in the table with the estimated estimation code, and notify the user of different information as a result of comparison is taught in the ¶ 0093, ¶ 0156, and ¶ 0188-190 (teaching on comparing the current procedure code's condition data requirements to a generated more specific code's condition data requirements and alerting the user that the patient data indicates that the different, more specific-level code is appropriate for use).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes of Cardoza with the 
As per claim 13, the combination of Halter and Sakagawa discloses all of the limitations of claim 11. Halter and Sakagawa fail to teach the following; Cardoza however, does disclose:
the X-ray CT apparatus according to claim 11, wherein the processing circuitry is configured to estimate the examination code designated by the user as the examination code corresponding to the examination when the processing circuitry receives designation of the examination code via an input interface by the notified user is taught in the ¶ 0093, ¶ 0156, and ¶ 0188-190 (teaching on a user input for approving a change in the code to a more specific-level code and changing the code based on the notified-user's input value).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes and allowing user input to approve of said changes of Cardoza with the radiology image coding system of Halter and Sakagawa with the motivation of providing “automatic alerts … to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved” (Cardoza in the Detailed Description in ¶ 0074) and when more information is needed to correctly code the procedure, “generate a clarification request to the clinician to get the required information to ensure the documentation reflects the diagnosis as accurately as possible” (Cardoza in the Background in ¶ 0010).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Sakagawa (US Patent Application No. 2010/0189323)[hereinafter Sakagawa] in further view of Kaktava et al. (US Patent Application No. 2016/0092748)[hereinafter Kaktava].

the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to: obtain an examination order is taught in the Detailed Description in ¶ 0082 (teaching on receiving a radiology order along with the imaging data); -AND-
associate the examination code with the examination information (1) when the examination code is not included in the examination order or (2) when the examination code is included in the examination order and when the examination code included in the examination order is the same as the examination code estimated by the processing circuitry as corresponding to the examination is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to match a vCode to the radiology procedure and matching said code to the radiology order code).
Halter and Sakagawa fail to teach the following; Kaktava however, does disclose:
and notify a user that the estimated examination code is different from the examination code included in the examination order (3) when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination is taught in the Detailed Description in ¶ 0099 - 0104, ¶ 0024, and in the Figures at fig. 2 (teaching on notifying the user when the estimated image code and the metadata (treated as synonymous to examination order) code are different).
One having ordinary skill in the art at the time the invention was filed would combine the mismatched predicted to entered image code alerting system of Kaktava with the radiology image coding system of 
As per claim 19, the combination of Halter and Sakagawa discloses all of the limitations of claim 14. Halter also discloses:
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to: obtain an examination order is taught in the Detailed Description in ¶ 0082 (teaching on receiving a radiology order along with the imaging data); -AND-
associate the examination code with the examination information (1) when the examination code is not included in the examination order or (2) when the examination code is included in the examination order and when the examination code included in the examination order is the same as the examination code estimated by the processing circuitry as corresponding to the examination; and is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to match a vCode to the radiology procedure and matching said code to the radiology order code).
Halter and Sakagawa fail to teach the following; Kaktava however, does disclose:
notify a user that the estimated examination code is different from the examination code included in the examination order (3) when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination is taught in the Detailed Description in ¶ 0099 - 0104, ¶ 0024, and in the Figures at fig. 2 (teaching on notifying the user when the estimated image code and the metadata (treated as synonymous to examination order) code are different).
.


Response to Arguments
Applicant's arguments filed 21 May 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant first asserts that Examiner failed to state what abstract idea is the subject matter of the claims and failed to establish what level of “abstractness” was the proper level to apply. Furthermore, Applicant asserts that without such an analysis, the finding of being "abstract" is impermissibly arbitrary and capricious under the Administrative Procedures Act. Without conceding to the relevancy of the Administrative Procedures Act, under Title 37 of the Code of Federal Regulations, patent examiners and practitioners are directed to the Manual of Patent Examining Procedure (MPEP) for guidance on the laws and regulations that must be followed in the examination of U.S. patent applications. With regards to the 35 USC § 101 rejection, MPEP § 2106 provides the relevant standard of practice for examination procedures and guidance. Therefore, as previously stated, the claims are directed towards the mental process abstract idea – wherein the enumerated limitations amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). Examiner also notes that there is no proper “level of abstractness” analysis procedure under MPEP § 2106. 
Next, Applicant asserts that as the claims are directed towards medical equipment including processing circuity configured to “acquire examination information including a plurality of imaging conditions including an imaged region corresponding to an examination performed on an object" and "estimate an imaged estimate[ing] an imaged region in the examination by performing image processing on a medical image acquired by the examination and replace an imaged region included in the examination information with the estimated imaged region is not a mental process performable by the use of pen and paper. Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on the medical equipment including processing circuitry. However, the use of generic electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). Additionally, Examiner agrees that acquire examination information including a plurality of imaging conditions including an imaged region corresponding to an examination performed on an object is not a mental process but is nonetheless an extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. Finally, as Examiner agrees that the data acquisition and medical equipment including processing circuitry, the limitations are further analyzed under Prong 2 as additional elements to the abstract idea.
Applicant then asserts that the ordered combination of claims steps using unconventional elements performing a specific set of processing to aid in medical diagnosis amount to an improvement to technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Additionally, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03 (MPEP § 2106.05(a)(II)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.  
Applicant's arguments filed 21 May 2021 with respect to 35 USC § 102/103 have been fully considered but they are not persuasive.
Applicant first asserts that because Halter (“the ‘718 publication”) failed to disclose wherein the processing circuitry is configured to estimate an imaged region in the examination, Halter must fail to teach processing circuitry is configured to… estimate the examination code corresponding to the examination based on information on the imaged region. Applicant then states that, in curing the failure with the teachings of Sakagawa (“the ‘323 publication”), Examiner has impermissibly separated how a result is achieved from the achieved result. Examiner is unsure what particular case law or guidance deems such combination impermissible. Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art at the time the invention was filed would be motivated to include the image body region recognition of Sakagawa within the radiology image coding system of Halter with the motivation of “determining and identifying a human body region of a photographed person included in each target image” (Sakagawa in the Detailed Description in ¶ 0069) if no identification is provided to the system for coding. 
Next, Applicant asserts that the estimation of an imaged region of Sakagawa could not be combined with code estimation process using an acquired medical image of Halter as there is no evidence that the cited references obtain the region identifying information during the process of estimating a code. Examiner is not persuaded that one having ordinary skill in the art would not conclude that providing regional information regarding the image with an examination coding system wherein the codes represent the region in part would not be obvious or that such combination would result in an unexpected outcome. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of 
Applicant then asserts that under MPEP 2143.01(IV), Examiner has proposed a modification that changes the principle operation of a reference. As both Halter and Sakagawa are interested in the automation of image code generation and such combination would not substantial reconstruction and redesign of the elements shown in Halter as well as a change in the basic principle under which the Sakagawa construction was designed to operate, Examiner is not persuaded that the combination is impermissible.  

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626